DISMISS and Opinion Filed March 8, 2019




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-01182-CV

                           CHAN IL PAK, Appellant
                                    V.
    AD VILLARAI, LLC., THE ASHLEY NICOLE WILLIAMS TRUST, VILLAS ON
      RAIFORD, LLC., AND TERRI ANDERSON, AND VILLAS ON RAIFORD
              CARROLLTON SENIOR HOUSING, LLC., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-00432

                            MEMORANDUM OPINION
                        Before Justices Whitehill, Molberg, and Reichek
                                 Opinion by Justice Whitehill
       Appellee filed a motion to dismiss attaching the parties’ Rule 11 agreement to dismiss this

appeal. Appellant did not respond. Accordingly, we grant the motion and dismiss the appeal. TEX.

R. APP. P. 42.1(a).




                                                 /Bill Whitehill/
                                                 BILL WHITEHILL
                                                 JUSTICE


171182F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 CHAN IL PAK, Appellant                           On Appeal from the 101st Judicial District
                                                  Court, Dallas County, Texas
 No. 05-17-01182-CV       V.                      Trial Court Cause No. DC-15-00432.
                                                  Opinion delivered by Justice Whitehill.
 AD VILLARAI, LLC., THE ASHLEY                    Justices Molberg and Reichek participating.
 NICOLE WILLIAMS TRUST, VILLAS
 ON RAIFORD, LLC., AND TERRI
 ANDERSON, AND VILLAS ON
 RAIFORD CARROLLTON SENIOR
 HOUSING, LLC., Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered March 8, 2019.




                                            –2–